988 F.2d 129
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Peter J. KELLY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.andMerit Systems Protection Board, Intervenor.
No. 93-3019.
United States Court of Appeals, Federal Circuit.
Dec. 30, 1992.

55 M.S.P.R. 102.
DISMISSED.
Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and SCHALL, Circuit Judge.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
The Merit Systems Protection Board* moves to dismiss Peter J. Kelly's petition for review because it was untimely filed.


2
Kelly received a copy of the Board's decision on September 14, 1992, as evidenced by the certified return receipt.   Thirty-two days later on October 16, 1992, Kelly filed a petition for review with this court.


3
Pursuant to 5 U.S.C. § 7703(b)(1), a petition for review must be filed within 30 days of receipt of the Board's final decision.   The 30-day period is "statutory, mandatory, jurisdictional" and cannot be waived.   Monzo v. Department of Transportation, 735 F2d 1335, 1336 (Fed.Cir1984);   Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed.Cir.1991).   Kelly's petition for review was filed beyond the statutory period and must be dismissed.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Board's motion to dismiss is granted.


6
(2) Each side shall bear its own costs.



*
 We, sua sponte, grant the Board leave to intervene for purposes of filing this motion